El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Los demandantes y apelantes entablaron demanda de ter-cería de dominio en nna acción pendiente ante la Corte Municipal de Yabncoa entre .el demandado Foix en este caso como demandante y el abora demandado Macbicote, demandado también en la primera acción, alegando ser los dueños de cierta finca rústica qne fue embargada como propiedad de Macbicote y obtuvieron sentencia a su favor contra la cual interpuso Foix recurso de apelación para ante la Corte de Distrito de Hnmacao.
Señalado el día para la celebración del jnicio de novo en la corte de distrito, los demandantes, abora apelantes y ape-*74lados en la corte de distrito, dejaron de comparecer y la corte de distrito, a solicitud del abogado de foix dictó sentencia a favor de este último. Los demandantes y apelantes en- este caso después de haber apelado contra la dicha sentencia de-sistieron de la apelación y en vez de ello acudieron a la corte de distrito en solicitud de un remedio de acuerdo con el artí-culo 140 del Código de Enjuiciamiento Civil. En apoyo de esta moción se alegó, entre otras cosas, que siendo imposible al abogado de los demandantes y apelantes estar presente en la vista de novo ante la corte de distrito, había telegrafiado al abogado de Foix suplicándole pidiera la suspensión del juicio, habiendo recibido la contestación siguiente: “Envié moción pidiendo suspensión. Me allanaré.” Que enseguida también le fué enviada una estipulación para la suspensión de la vista hasta que se le enviara nuevo aviso al abogado de Foix.
La resolución de la corte respecto de la moción para que se dejara sin efecto la sentencia es como sigue:
“Los demandantes en este caso representados por su abogado-Antonio J. Amadeo, - comparecieron ante esta corte solicitando que en vista de un affidavit de méritos que a su moción acompañan y de lo previsto en el artículo 140 del Código de Enjuiciamiento Civil se dictara una orden dejando sin efecto la sentencia que este tribunal dictara en el caso arriba citado, con fecha 13 de marzo del co-rriente año.
“La corte señaló un día para la vista de esta moción y las partes, convinieron en someterla a la consideración del tribunal por medio-dé a-legatos escritos.
“De un examen de los autos resulta'que este fué un caso de ter-cería originado en la Corte Municipal de Yabucoa y que vino a esta corte en grado de apelación, no habiendo comparecido en el acto del juicio ante esta corte los demandantes ahora peticionarios. La corte, de acuerdo con la ley que regula las apelaciones de sentencias de las; cortes municipales, dictó una sentencia a favor de los demandados; por el abandono que de su acción hicieron los demandantes. Esta-, sentencia fué apelada para ante el Tribunal Supremo de Puerto Pico,, y una vez radicada en aquel tribunal la apelación de los demandantes,, *75éstos solicitaron se les diera por desistidos de diclia apelación, y el Tribunal Supremo con fecha 3 de junio de 1914, dictó una resolución dando a los demandantes por desistidos de la apelación, que enta-blaron contra la sentencia de esta corte de distrito.
“Así las cosas, comparecen ahora los demandantes solicitando de esta corte que deje sin efecto' la sentencia que dictara en 13 de marzo de 1914, y de la cual ellos apelaron para ante el Tribunal Supremo. La parte contraria, o sea los demandados en la acción original de tercería se oponen a que por esta corte se acceda a lo solicitado; y este tribunal, atendidas todas las circunstancias del caso, entiende que la ley y los hechos están en contra de la moción de los deman-dantes y que debe ser declarada sin lugar, toda vez que no puede darse al artículo 140 del Código de Enjuiciamiento Civil una inter-pretación tan liberal y tan amplia, que permita modificar una sen-tencia después que ésta ha sido apelada y confirmada por el desisti-miento de los apelantes.
“Por las razones expuestas, la corte es de opinión que debe de-clarar y declara sin lugar la moción de los demandantes.”
La Corte de California en el caso de Melde v. Reynolds, 129 Cal., 308, al interpretar el artículo 473 del Código de California del cual ha sido tomado nuestro artículo 140, se ex-presó en los siguientes términos:
“Este es un precepto reparador y de acuerdo con las prescrip-ciones del artículo 4 del propio código el cual exige que sea liberal-mente interpretad.» con el fin de que se cumplan sus fines y promueva la justicia, se observa mejor resolviendo los casos por sus méritos sustanciales más bien que atendiendo estrictamente a las reglas téc-nicas de procedimiento. La discreción de la corte debe siempre ser ejercitada de conformidad con el espíritu de la ley y de tal modo que más bien ayude que impida o destruya los fines de la justicia, considerando los meros tecnicismos como obstáculos que han de ser vencidos más bien que como principios a los cuales ha de darse efecto en derogación del derecho sustancial. Roland v. Kreyenhagen, 18 Cal., 455; Bailey v. Taaffe, 29 Cal., 424; Watson v. San Francisco, etc., Railroad Co., 41 Cal., 17."
Véase también el caso de Nicoll v. Weldon, 130 Cal., 666.
En la primera apelación interpuesta por los demandantes y apelantes, a la cual hace referencia la corte de distrito, indudablemente que no había esperanza alguna y al notar su *76error los demandantes muy acertadamente desistieron de la misma recurriendo al único medio práctico que tuvieron a su alcance dentro del procedimiento de acuerdo con el artículo 140. T al proceder así no estaban impedidos de modo alguno con motivo de su error en haber apelado primeramente. La resolución no puede ser sostenida. '
La. teoría sustentada por la corte de ‘ ‘ que no puede darse al artículo 140 del Código de Enjuiciamiento Civil una in-terpretación tan liberal y tan amplia, que permita modifi-car una sentencia después que ésta ha sido apelada y con-firmada por el desistimiento de los apelante?”, es errónea y contraria a los verdaderos propósitos del artículo 140 cla-ramente expuestos en la cita que dejamos hecha del caso de Melde v. Reynolds, supra.
La corte, al parecer, no ejercitó su discresión pará juz-gar las circunstancias que impidieron al demandante com-parecer al juicio, en cuyo caso procedería la revocación de la resolución apelada. Véase Mas et al., v. Borinquen Sugar Company, 18 D. P. R., 304. Y si la corte tuvo en cuenta las circunstancias indicadas, entonces debemos concluir que abu-só de su poder discrecional al apreciarlas, pues ellas demues-tran con tanta claridad que no puede llegarse a otra con-clusión razonable, que el demandante no tuvo la intención de dejar de comparecer y si de hecho no compareció fué porque entendió y pudo de' buena fe entender que el juicio se sus-pendería con la conformidad de la parte demandada, en cuyo caso procedería también la revocación de la resolución ape-lada.
Bajo cualquier aspecto que se considere la resolución d,e la corte de distrito, debe pues, revocarse, dictándose otra en su lugar dejando sin efecto la sentencia pronunciada y abrión-dosé de nuevo el pleito para ulteriores .procedimientos de acuerdo con la ley.

Revocada la resolución apelada, dejándose sin efecto la sentencia pronunciada y abriéndo-se de nuevo el juicio.

*77Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.